Case 19-17699-pmm        Doc 37-1 Filed 06/01/20 Entered 06/01/20 15:08:35                     Desc
                            Proposed Order Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Reading)
    ____________________________________
    In Re:                                                :
                                                          : Chapter 13
    Jacqueline Amaro                                      : Case No. 19-17699-PMM
    Miguel Amaro                                          :
                               Debtors,                   :
                                                          :
    ------------------------------------------------------:
                                                          :
    U.S. Bank Trust National Association,                 :
    as Trustee of the Igloo Series IV Trust               :
                                                          :
                                                          :
                      Movant,                             :
           v.                                             : Hearing: June 23, 2020, at 10:00 a.m.
                                                          : Courtroom: 4th Floor
    Jacqueline Amaro                                      :
    Miguel Amaro                                          :
                               Debtors,                   :
              and                                         :
                                                          :
    Scott Waterman, Esquire                               : 11 U.S.C. §362(d)
                               Trustee,                   :
                                                          :
                               Respondents.               :
                                     _______________________________

                         ORDER MODIFYING §362 AUTOMATIC STAY
                         NUNC PRO TUNC AS OF DECEMBER 10, 2019

            AND NOW, upon the Motion of PARKER McCAY P.A. Attorneys for U.S. Bank

    Trust National Association, as Trustee of the Igloo Series IV Trust (“Movant”) under

    Bankruptcy Code section 362(d) for relief from the automatic stay, nunc pro tunc, as of

    December 10, 2019 as to certain real property as hereinafter set forth, and for cause shown;

            IT IS ORDERED:

            1.      The automatic stay of Bankruptcy Code section 362(a) is vacated, and

    annulled nunc pro tunc, as of December 10, 2019, as to Movant’s rights in the following

    property described below to the extent and in the manner provided by any applicable contract

    documents and non-bankruptcy law.
Case 19-17699-pmm               Doc 37-1 Filed 06/01/20 Entered 06/01/20 15:08:35           Desc
                                   Proposed Order Page 2 of 2



                                     7021 Hopkins Street, Charlotte, NC 28269


               2.         Rule 4001(a)(3) is not applicable and Movant may immediately enforce and

    implement this Order granting relief from the automatic stay.


               3.         Any and all foreclosure proceedings heretofore completed against the

    aforesaid property with the Clerk of the Superior Court of Mecklenburg County, North

    Carolina, are hereby ratified and confirmed by this Court as not being in violation of the

    automatic stay, and effectual as if the automatic stay was never in effect.


                                                 BY THE COURT


    Date: __________                             _____________________________________
                                                 PATRICIA M. MAYER
                                                 US BANKRUPTCY JUDGE


    John Everett Cook, Esq.
    The Law Offices of Everett Cook, P.C.
    2309 MacArthur Road
    Whitehall, PA 18052
    DEBTOR’S ATTORNEY

    Jacqueline Amaro
    4269 Foxwood Cir
    Easton, Pa 18040
    DEBTOR

    Miguel Amaro
    4269 Foxwood Cir
    Easton, Pa 18040
    DEBTOR

    SCOTT F. WATERMAN, ESQ.
    Chapter 13 Trustee
    2901 St. Lawrence Ave.
    Suite 100
    Reading, PA 19606
    CHAPTER 13 TRUSTEE

    U.S. Trustee’s Office
    200 Chestnut Street, Suite 502
    Philadelphia, PA 19106
    U.S. TRUSTEE
